Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendment with respect to specification has been received on 01/10/2022.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 7-18 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, an inverter circuit arrangement, comprising: 
a first terminal, a second terminal, a terminal for a first supply potential and a terminal for a second supply potential; 
a pull-up resistor connected to the first terminal and to the terminal for the first supply potential; 
an AB class transistor circuit connected to the second terminal; 
a first current mirror having an input path connected to the terminal for the first supply potential and to one end of the AB class transistor circuit and having an output path connected to the first terminal; 

a bias circuit comprising a bias current source to provide a bias current, a current mirror configured to receive the bias current and having an output path that includes a transistor of the AB class transistor circuit and having an input path that includes a diode connected to the terminal for the first supply potential and a transistor configured as a diode connected to the control terminal of the transistor of the AB class transistor circuit; 
another current mirror configured to receive the bias current and having an output path that includes another transistor of the AB class transistor circuit and having an input path that includes a diode connected to the terminal for the second supply potential and a transistor configured as a diode connected to the control terminal of the other transistor of the AB class transistor circuit; and 
a comparator connected to the first terminal having an output connected to the second terminal through a third current mirror.

Claims 7-12 and 14-18 depend directly or indirectly on claim 13 therefore these claims are also allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (01/12/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837